t c memo united_states tax_court donald l and evelyn russell et al petitioners v commissioner of internal revenue respondent docket nos filed date jon j jensen for petitioners jack forsberg for respondent memorandum findings_of_fact and opinion haines judge these cases are before the court consolidated for purposes of trial briefing and opinion donald and evelyn russell the russells loren and dawn kopseng 1cases of the following petitioners are consolidated herewith loren r and dawn kopseng docket no united energy corp docket no the kopsengs and united energy corp separately petitioned the court for redetermination of the following deficiencies in federal_income_tax donald l evelyn russell docket no tye deficiency dollar_figure loren r dawn kopseng docket no tye deficiency dollar_figure united energy corp docket no tye deficiency dollar_figure the issue for decision after concessions is whether instruments entitled notes ledger debt and short-term debt constituted indebtedness of the s_corporation to the shareholder for purposes of determining whether petitioners donald russell mr russell and loren kopseng mr kopseng had sufficient basis under sec_1366 to claim their distributive shares of the loss incurred by missouri river royalty corp 2unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references continued findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with attached exhibits are incorporated herein by this reference at the time the russells and kopsengs filed their petitions they resided in north dakota at the time united energy corp uec filed its petition its principal_place_of_business was in north dakota on date respondent sent petitioners notices of deficiency for the years at issue petitioners filed timely petitions with this court i members of the uec group and predecessor entities a united energy corp uec was incorporated under the law of north dakota on date at all times since its incorporation uec has used the accrual_method of accounting for tax and financial reporting purposes and has had a fiscal_year and taxable_year ending june at all times from the initial issuance of stock by uec on date through date all of uec’s outstanding_stock was owned by mr russell and mr kopseng uec timely filed a form_1120 u s_corporation income_tax return for its initial short taxable_year beginning september continued are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar and ending date uec filed its form_1120 as the common parent of a consolidated_group of corporations consisting of itself rainbow gas co rgc rainbow energy marketing corp remc missouri river royalty corp mrrc and energy leasing corp elc b rainbow gas co before the assets of rgc were owned by a north dakota limited_partnership rgc partnership as of date all of the general and limited_partnership interests in rgc partnership were owned by mr russell and mr kopseng on date in a transaction qualifying as a tax-free_exchange under sec_351 all the assets of rgc partnership were transferred to rgc a newly formed north dakota corporation in exchange for the issuance of shares of rgc stock to mr russell and shares of rgc stock to mr kopseng the rgc shares issued to mr russell and mr kopseng constituted all of the outstanding shares of rgc c rainbow energy marketing corp remc is a north dakota corporation as of date remc had big_number shares outstanding of which big_number were owned by mr russell and big_number were owned by mr kopseng d missouri river royalty corp mrrc is a north dakota corporation which was incorporated on date at all times before date mrrc was an s_corporation effective date mrrc voluntarily revoked its s_corporation_election mrrc filed a form_1120s u s income_tax return for an s_corporation for the short taxable_year beginning date and ending date at all relevant times before date mrrc had big_number shares outstanding of which mr russell and mr kopseng each owned big_number shares ii the sec_351 transaction on date mr russell received shares of uec stock and mr kopseng received shares of uec stock as part of a transaction qualifying as a tax-free_exchange under sec_351 as part of the sec_351 transaction mr russell made a contribution to uec of shares of rgc stock big_number shares of remc stock and big_number shares of mrrc stock mr kopseng made a contribution to uec of shares of rgc stock big_number shares of remc stock and big_number shares of mrrc stock uec’s audited consolidated financial statement for the period ending date contained the following statement respecting the sec_351 transaction in august united energy corporation the company exchanged big_number shares of its common_stock for of the shares of rainbow gas company and missouri river royalty and of the outstanding shares of rainbow energy marketing corporation this transaction was accounted for under the requirements of interpretation of accounting standards board opinion whereby the acquisitions were treated as a transfer of shares between companies with common_control in a manner similar to a pooling of interest accordingly all assets and liabilities of the merged companies were recognized at historical_cost and the historical financial statements of rainbow gas company missouri river royalty corporation and rainbow energy marketing corporation became a component of the historical financial statements of the company the audited financial statement made no reference to any assumption or contribution of liabilities being part of the sec_351 transaction in their capacities as the incorporators and directors of uec mr russell and mr kopseng executed a consent to action taken in lieu of organizational meeting dated date consent with respect to the sec_351 transaction the consent stated as follows the directors were authorized to issue stock pursuant to the attached resolution in the amount of shares to loren r kopseng in return for his contribution of shares from rainbow gas company missouri river royalty corporation and rainbow energy marketing corporation and has sic been authorized to issue shares to donald l russell in return for his contribution of shares from rainbow gas company missouri river royalty corporation and rainbow energy marketing corporation the consent made no reference to any assumption or contribution of liabilities being part of the sec_351 transaction in their capacities as the directors and officers of uec mr russell and mr kopseng executed a resolution dated date the resolution stated loren r kopseng has transferred shares of rainbow gas company stock big_number shares of rainbow energy marketing corporation stock and all shares of missouri river royalty corporation stock to united energy corporation in return for the transfer of these shares united energy corporation is hereby authorized to issue shares of united energy corporation’s stock to loren r kopseng donald l russell has transferred shares of rainbow gas company stock big_number shares of rainbow energy marketing corporation stock and all shares of missouri river royalty corporation stock to united energy corporation in return for the transfer of these shares united energy corporation is hereby authorized to issue shares of united energy corporation’s stock to donald l russell the resolution made no reference to any assumption or contribution of liabilities being part of the sec_351 transaction iii financial instruments of the uec group mrrc required capital to purchase and rework oil wells petitioners acquired capital for mrrc through a variety of transactions a the bnc notes on or about date bnc national bank bnc lent dollar_figure million to mrrc mrrc used the proceeds of the loan to pay off certain prior loans that had been incurred to purchase and rework oil wells in consideration for the loan mrrc gave bnc a promissory note for dollar_figure million mrrc note and entered into a loan agreement the mrrc note bore interest at the wall street journal prime rate plu sec_2 percent and required monthly payments of dollar_figure and a balloon payment of all remaining principal and interest on date mr russell and mr kopseng cosigned the mrrc note throughout the life of the loan interest on the mrrc note was calculated using monthly compounding and an interest rate of dollar_figure percent at all times from date through date the wall street journal prime rate was dollar_figure percent as of date the principal balance of the mrrc note was dollar_figure on date bnc canceled the mrrc note in consideration for a dollar_figure promissory note which mr russell cosigned the mrrc dr note and a dollar_figure promissory note which mr kopseng cosigned the mrrc lk note mr russell and mr kopseng also indicated that they intended to guarantee the mrrc dr note and the mrrc lk note the mrrc dr note and the mrrc lk note both listed mrrc as the borrower and indicated that they were for the renewal of the mrrc note the mrrc dr note and the mrrc lk note both bore interest at the wall street journal prime rate plu sec_2 percent and 3both the mrrc dr note and the mrrc lk note state that they are guarantied with the personal guarantys sic of donald l russell and loren kopseng dated required monthly payments of dollar_figure and a balloon payment of the remaining principal and interest on date through date interest on both the mrrc dr note and the mrrc lk note was calculated using an interest rate of dollar_figure percent after date interest was calculated using an interest rate of dollar_figure percent interest on both the mrrc dr note and the mrrc lk note was calculated using monthly compounding the wall street journal prime rate was dollar_figure percent from date through date and percent from date through date between january and date mrrc made monthly payments of dollar_figure on the mrrc dr note and monthly payments of dollar_figure on the mrrc lk note all monthly payments on the mrrc dr note and on the mrrc lk note were applied first to interest and then to principal the interest which accrued on the mrrc dr note and on the mrrc lk note between january and date was as follows interest accrued through mrrc dr note mrrc lk note total date date dollar_figure big_number dollar_figure dollar_figure big_number big_number as of september and date the principal balances of the mrrc dr note and the mrrc lk note were as follows principal balance mrrc dr note mrrc lk note date date dollar_figure big_number dollar_figure big_number on date using a telephone transfer mrrc paid bnc the dollar_figure principal balance of the mrrc dr note the dollar_figure principal balance of the mrrc lk note the accrued interest of dollar_figure on the mrrc dr note and the accrued interest of dollar_figure on the mrrc lk note the dollar_figure of interest that was accrued and paid on the mrrc dr note and mrrc lk note was reported on the uec form_1120 as an interest_expense of mrrc none of the dollar_figure was reported on mr russell’s form_1040 u s individual_income_tax_return or mr kopseng’s form_1040 either as interest_income or as an interest_expense as of september and date the fair_market_value of the mrrc dr note was equal to the mrrc dr note’s principal balance of dollar_figure as of date and as of date the fair_market_value of the mrrc lk note was equal to the mrrc lk note’s principal balance of dollar_figure b the russell and kopseng ledger debt before date mr russell made a series of cash advances to mrrc which mrrc used for working_capital the russell ledger debt as of date the principal balance of these advances totaled dollar_figure in mrrc’s books the russell ledger debt was recorded as a liability in a ledger account entitled notes payable russell the notes payable russell account on date mrrc issued a dollar_figure note to mr russell for the russell ledger debt the russell ledger debt note as of date the principal balance of the russell ledger debt was dollar_figure before date mr kopseng made a series of cash advances to mrrc which mrrc used for working_capital the kopseng ledger debt as of date the principal balance of these advances totaled dollar_figure in mrrc’s books the kopseng ledger debt was recorded as a liability in a ledger account entitled notes payable kopseng the notes payable kopseng account on date mrrc issued a dollar_figure note to mr kopseng for the kopseng ledger debt the kopseng ledger debt note as of date the principal balance of the kopseng ledger debt was dollar_figure the russell ledger debt and the kopseng ledger debt were demand obligations interest on the russell ledger debt and the kopseng ledger debt was calculated using monthly compounding there was no requirement that interest accruing on the russell ledger debt and kopseng ledger debt be paid at least annually as of date the fair_market_value of the russell ledger debt was equal to the russell ledger debt’s principal balance of dollar_figure likewise the fair_market_value of the kopseng ledger debt was equal to the kopseng ledger debt’s principal balance of dollar_figure respondent concedes that the russell ledger debt and the kopseng ledger debt constituted indebtedness of mrrc to mr russell and mr kopseng for purposes of sec_1366 c the remc ledger debt remc lent mrrc dollar_figure on date and dollar_figure on date remc ledger debt mrrc used the remc ledger debt for working_capital in mrrc’s books the remc ledger debt was recorded as a liability in a ledger account entitled notes payable kopseng russell partnership the remc ledger debt was a demand obligation there was no requirement that interest accruing on the remc ledger debt be paid at least annually a note was prepared in connection with the remc ledger debt the remc note the remc note stated in part that effective date missouri river royalty corporation promises to pay kopseng russell partnership dollar_figure at an interest rate of the applicable_federal_rate table interest on the remc ledger debt was in fact calculated at a rate that varied from the wall street journal prime rate plu sec_1 percent to the wall street journal prime rate plu sec_2 percent interest on the remc ledger debt was calculated using monthly compounding at all times the rates used to calculate interest on the remc ledger debt exceeded the short-term monthly-compounding applicable_federal_rate as then in effect there was no requirement that interest accruing on the remc ledger debt be paid at least annually as of date the principal balance of the remc ledger debt was dollar_figure on date an adjusting journal entry to mrrc’s books reclassified dollar_figure of the dollar_figure balance of the remc ledger debt to the notes payable russell account and dollar_figure of the balance to the notes payable kopseng account the adjusting journal entry allocated the balance of the remc ledger debt between the notes payable russell account and the notes payable kopseng account in proportion to the interests held by mr russell and mr kopseng in remc at the time the loans were made in april of as of date the fair_market_value of the remc ledger debt was equal to the remc ledger debt’s principal balance of dollar_figure d the short-term debt during the period between date and date mrrc received a series of loans totaling dollar_figure short-term debt as follows date date date date date date date date date date total amount borrowed dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number mrrc used the proceeds of the short-term debt for working_capital between date and date mrrc repaid dollar_figure of principal on the short-term debt as follows date amount repaid date date date date date total dollar_figure big_number big_number big_number big_number big_number no interest was paid on the short-term debt before date the loans making up the short-term debt were transferred directly from the checking account of rgc partnership to the checking account of mrrc the repayments were transferred directly from the checking account of mrrc to the checking account of rgc partnership before date the short- term debt was recorded in mrrc’s books as a liability in a ledger account entitled notes payable rgc as of date an adjusting journal entry to mrrc’s books reclassified dollar_figure of the short-term debt to the notes payable kopseng account and dollar_figure to the notes payable russell account with respect to each of the nine loans comprising the short- term debt four notes were prepared one from mr russell to rgc partnership russell rgc notes one from mr kopseng to rgc partnership kopseng rgc notes one from mrrc to mr russell mrrc russell notes and one from mrrc to mr kopseng mrrc kopseng notes the face_amount of each note was half of the amount transferred from rgc partnership to mrrc on the date of the respective transfer the face amounts of the russell rgc notes the kopseng rgc notes the mrrc russell notes and the mrrc kopseng notes collectively the short-term notes were set forth as follows short-term debt date lent amount date dollar_figure date big_number date big_number big_number date date big_number date big_number date big_number big_number date big_number date total big_number face_amount of shareholder rgc notes russell to rgc kopseng to rgc dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number face_amount of mrrc shareholder notes mrrc to russell mrrc to kopseng dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number each of the short-term notes bore an effective date which was identical to the date on which the corresponding loan was made to mmrc both mr kopseng and mr russell signed each of the short-term notes either in their individual capacities or on behalf of rgc or mmrc but none of their signatures were dated the short-term debt was a demand obligation each short-term note stated that it bore interest at an interest rate of the applicable_federal_rate table however interest on the short-term debt was calculated at a rate that varied from the wall street journal prime rate plu sec_1 percent to the wall street journal prime rate plu sec_2 percent interest on the short-term debt was calculated using monthly compounding at all times the rates used to calculate interest on the short-term debt exceeded the short-term monthly-compounding applicable_federal_rate as then in effect there was no requirement that interest accruing on the short-term debt be paid at least annually as of date and date the principal balance of and the accrued interest on the short-term debt was as follows date interest principal date dollar_figure date big_number dollar_figure big_number on date the dollar_figure principal balance of the short-term debt along with accrued interest thereon of dollar_figure was paid_by using a dollar_figure cashier’s check from mrrc to rgc the dollar_figure payment was reflected in mrrc’s books by debiting the notes payable russell account for dollar_figure debiting the notes payable kopseng account for dollar_figure and debiting the loan interest account for dollar_figure with the memo notation interest_paid to kopseng russell for note the dollar_figure payment was reflected in rgc’s books by crediting the notes payable don russell ledger account for dollar_figure crediting the notes payable loren kopseng ledger account for dollar_figure and crediting the interest_income account for dollar_figure with the memo notation interest on note rec from mrrc the dollar_figure of accrued interest on the short-term debt was reported on the uec form_1120 as an interest_expense of mrrc and interest_income of rgc none of the dollar_figure was reported on mr russell’s form_1040 or mr kopseng’s form_1040 either as interest_income or interest_expense as of date and as of date the fair_market_value of the short-term debt was equal to the short- term debt’s principal balance of dollar_figure the mrrc note the mrrc dr note the mrrc lk note the russell ledger debt the kopseng ledger debt the remc ledger debt and the short-term debt were not publicly offered within the meaning of that term as used in sec_1273 nor were they property of the type described in sec_1273 iv russell and kopseng’s basis in indebtedness and mrrc stock as of the beginning of mrrc’s short taxable_year ending date mr russell’s basis in his mrrc stock was dollar_figure and mr kopseng’s basis in his mrrc stock was zero the mrrc form_1120s reported an ordinary_loss of dollar_figure interest_income of dollar_figure and dividend income of dollar_figure consistent with the mrrc form_1120s the following items from mrrc’s taxable_year ended date were reported on mr russell’s return and on mr kopseng’s return item amount ordinary_loss interest_income dividend income dollar_figure as of the end of mrrc’s taxable_year ended date mr russell’s basis in the russell ledger debt was dollar_figure less the amount by which his basis in the russell ledger debt was properly reduced under sec_1367 on account of items of mrrc for its taxable_year ending date and mr kopseng’s basis in the kopseng ledger debt was dollar_figure less the amount by which his basis in the kopseng ledger debt was properly reduced under sec_1367 on account of items of mrrc for its taxable_year ending date opinion petitioners contend that they had bases in certain indebtedness of mrrc4 sufficient to permit them to deduct their pro_rata shares of mrrc’s ordinary_loss of dollar_figure for its final short taxable_year ending date we disagree for the reasons set forth below none of the mrrc debts save the russell ledger debt and kopseng ledger debt constituted shareholder debt for purposes of sec_1366 we need not decide whether the burden_of_proof shifts to respondent under 4namely the mrrc dr note the mrrc lk note the russell ledger debt the kopseng ledger debt the remc ledger debt and the short-term debt collectively the mrrc debts sec_7491 because we decide this case on the basis of the preponderance_of_the_evidence sec_1366 provides that a shareholder of an s_corporation shall take into account his pro_rata share of the s corporation’s items of income loss deduction or credit however a shareholder may deduct his share of the s corporation’s losses only to the extent of his adjusted_basis in his stock of the s_corporation sec_1366 and the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder sec_1366 any s_corporation losses so limited may be carried forward indefinitely sec_1366 the jurisprudence in this area has fleshed out certain principles relating to the limitation set forth in sec_1366 and the situations under which a shareholder acquires basis with respect to indebtedness see 103_tc_711 grojean v commissioner tcmemo_1999_425 affd 248_f3d_572 7th cir first a shareholder must make an actual economic outlay 535_f2d_309 5th cir affg 63_tc_468 54_tc_1293 affd aftr 2d ustc par 8th cir the 5the economic outlay requirement stems from the concept that an s_corporation shareholder should be entitled to basis to continued economic outlay must leave the taxpayer poorer in a material sense in order for its bona fides to be respected perry v commissioner supra pincite see also 174_f3d_928 8th cir second the s corporation’s indebtedness must run directly to the shareholder an indebtedness to a passthrough_entity that advanced the funds and is closely related to the taxpayer does not satisfy the statutory requirements 61_tc_343 affd without published opinion 506_f2d_1051 3d cir burnstein v commissioner tcmemo_1984_74 furthermore no form of indirect borrowing be it a guaranty surety accommodation comaking or otherwise gives rise to indebtedness from the corporation to the shareholders until and unless the shareholders pay part or all of the continued the extent of his investment in the s_corporation s rept 85th cong 2d sess 1958_3_cb_922 the amount of the net_operating_loss apportioned to any shareholder is limited under former sec_1374 the predecessor of sec_1366 to the adjusted_basis of the shareholder’s investment in the corporation that is to the adjusted_basis of the stock in the corporation owned by the shareholder and the adjusted_basis of any indebtedness of the corporation to the shareholder see also 54_tc_1293 concluding that the word investment indicated an intent to limit a shareholder’s basis to that shareholder’s actual economic outlay affd aftr 2d ustc par 8th cir existing obligation before that crucial act liability may exist but not debt to the shareholders 50_tc_762 i the mrrc dr note and the mrrc lk note mr russell and mr kopseng cosigned and guaranteed the mrrc dr note and the mrrc lk note however neither were required to make any payments with respect to the mrrc notes in the absence of any discernable economic outlay mr russell and mr kopseng’s cosigning and guaranteeing of the mrrc notes did not give rise to indebtedness of the s_corporation to the shareholder under sec_1366 see raynor v commissioner supra pincite holding that a shareholder’s guaranty of a loan to an s_corporation in the absence of actual payments does not create indebtedness keech v commissioner t c memo holding that a shareholder’s co-signing of a loan to an s_corporation may not be treated as an equity_investment in the corporation absent an economic outlay by the shareholder further cosigning and guaranteeing the notes did not create an indebtedness running directly from mrrc to mr russell and mr kopseng mrrc’s only indebtedness ran to bnc the mere possibility that mrrc could become obligated to mr russell and mr kopseng at some future time is irrelevant for purposes of determining indebtedness of the s_corporation to the shareholder see 456_f3d_645 6th cir affg tcmemo_2005_75 accordingly mr russell and mr kopseng did not obtain basis in the mrrc notes ii the remc ledger debt the remc ledger debt was originally lent to mrrc in date by remc a c_corporation owned by mr russell and mr kopseng a loan to an s_corporation by another entity owned by the s corporation’s shareholder is not an indebtedness of the s_corporation to the shareholder see eg frankel v commissioner supra pincite holding that loans to an s_corporation from a partnership owned by the same shareholders does not constitute indebtedness of the s_corporation to the shareholders burnstein v commissioner supra holding that loans between two s_corporations owned by the same shareholders do not create a debt running directly to the shareholders although the remc ledger debt was eventually reclassified in mrrc’s books on date as notes payable to mr russell and mr kopseng the record is devoid of any evidence suggesting that this treatment was intended at the time remc made the loans standing by itself this adjustment of a journal entry several years after the actual transaction is insufficient to reclassify the source of a loan see burnstein v commissioner supra because the remc ledger debt did not run directly to mr russell and mr kopseng it did not increase their bases in mrrc iii the short-term debt respondent contends that the short-term debt should be classified as a direct loan from rgc partnership to mrrc petitioners contend that the short-term debt constituted a series of back-to-back loans from rgc partnership to mr russell and mr kopseng and from mr russell and mr kopseng to mrrc we agree with respondent the only evidence in the record supporting petitioners’ characterization consists of the short-term notes themselves and the date adjusting journal entry to mrrc’s books reclassifying the short-term debt the four short-term notes have little probative value as nothing in the record indicates that they were executed contemporaneously with the nine advances to mrrc although each short-term note bears an effective date which is identical to the date on which rgc partnership made a corresponding advance to mrrc mr russell’s and mr kopseng’s signatures on the notes are not themselves dated and petitioners failed to present evidence indicating when the notes were executed petitioners’ reclassification of the short-term debt on mrrc’s books is insufficient by itself to prove the loans’ origin the reclassification occurred on the last day of mrrc’s final taxable_year and only one day before the sec_351 transaction petitioners offered no explanation for the timing of the reclassification not being contemporaneous with the actual advances the adjusting journal entry cannot establish that the short-term debt constituted back-to-back loans at the time the advances were made see burnstein v commissioner tcmemo_1984_74 finally none of the interest_paid on the short-term debt was included in gross_income or deducted as an expense by mr russell or mr kopseng for these reasons the short-term debt is best characterized as a series of loans from rgc partnership to mrrc the issuance of the short-term debt did not constitute an economic outlay by mrrc’s shareholders and did not create basis in mrrc stock in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule in docket nos and
